 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID KONEPACHIT,                                  No. 2:19-cv-2058-EFB P
12                       Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    RAYMOND MADDEN,
15                       Respondent.
16

17          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. The court has reviewed the petition as required by Rule 4 of the Rules

19   Governing Section 2254 Proceedings, and finds that the petition is second or successive and must

20   therefore be dismissed.

21          A petition is second or successive if it makes “claims contesting the same custody

22   imposed by the same judgment of a state court” that the petitioner previously challenged, and on

23   which the federal court issued a decision on the merits. Burton v. Stewart, 549 U.S. 147 (2007);

24   see also Slack v. McDaniel, 529 U.S. 473, 485-86 (2000). Before filing a second or successive

25   petition in a district court, a petitioner must obtain from the appellate court “an order authorizing

26   the district court to consider the application.” 28 U.S.C. § 2244(b)(3)(A). Without an order from

27   the appellate court, the district court is without jurisdiction to consider a second or successive

28   petition. See Burton, 549 U.S. 147.
 1           In the present action, petitioner challenges the convictions for second degree robbery and
 2   assault with serious bodily injury entered against him on November 4, 2013, in the California
 3   Superior Court, County of Sacramento, case number 13F03312. ECF No. 1 at 2. Petitioner states
 4   that he challenged the same judgment of conviction in an earlier action. Id. at 5. Indeed, court
 5   records reflect that in Konepachit v. California, No. 2:16-cv-0454-JAM-CKD (E.D. Cal.), the
 6   court considered petitioner’s challenge to the same judgment of conviction. See Konepachit, ECF
 7   No. 15 (Order dated June 27, 2017, denying petition on the merits). Since petitioner challenges
 8   the same judgment now that he previously challenged and which was adjudicated on the merits,
 9   the petition now pending is second or successive.
10           Petitioner offers no evidence that the appellate court has authorized this court to consider
11   a second or successive petition. Therefore, this action must be dismissed for lack of jurisdiction.
12   See Burton, 549 U.S. 147; Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001) (per curiam).
13           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly
14   assign a United States District Judge to this action.
15           Further, IT IS HEREBY RECOMMENDED that this action be dismissed for lack of
16   jurisdiction.
17           These findings and recommendations are submitted to the United States District Judge
18   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
19   after being served with these findings and recommendations, any party may file written
20   objections with the court and serve a copy on all parties. Such a document should be captioned
21   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
22   shall be served and filed within fourteen days after service of the objections. Failure to file
23   objections within the specified time may waive the right to appeal the District Court’s order.
24   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
25   1991). In his objections petitioner may address whether a certificate of appealability should issue
26   in the event he files an appeal of the judgment in this case. See Rule 11, Federal Rules Governing
27   /////
28   /////
                                                         2
 1   Section 2254 Cases in the United States District Courts (the district court must issue or deny a
 2   certificate of appealability when it enters a final order adverse to the applicant).
 3   DATED: October 21, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
